Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered November 14, 2006. The judgment convicted defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [2]). Defendant failed to preserve for our review his contention that the duration of the order of protection violates CPL 530.13 (former [4]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see People v Bennett, 48 AD3d 1031 [2008]). We reject the further contention of defendant that County Court abused its discretion in denying his request for youthful offender status (see People v Lewis, 49 AD3d 1290 [2008]), and the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Martoche, Fahey, Green and Gorski, JJ.